Case 2:19-cv-00042-HYJ-MV ECF No. 151, PageID.925 Filed 05/28/21 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF MICHIGAN
                                NORTHERN DIVISION

                                           MINUTES

DAVID PEPIN,

       Plaintiff,
                                                      CASE NO. 2:19-cv-42
v.                                                       DATE: May 28, 2021
                                                         TIME: 1:30 p.m. – 2:00 p.m.
WISCONSIN CENTRAL LTD.,                                 PLACE: Lansing - Telephone
                                                        JUDGE: Hala Y. Jarbou
      Defendant.
________________________________/


                                       APPEARANCES

PLAINTIFF(S):
Paul Slocomb

DEFENDANT(S):
Mary O'Donnell
Charles Russell, III


                                       PROCEEDINGS

NATURE OF HEARING:
Status conference held via telephone. Issues regarding taking of plaintiff’s deposition addressed
by Court.




COURT REPORTER:          AT&T Recording                                /s/ Hannah Wagener
                                                                        CASE MANAGER
